Citation Nr: 0431309	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  00-21 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for lumbar strain with 
disc disease and arthritis, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable rating for rhinitis with 
sinusitis.

5.  Entitlement to a compensable rating for left femoral 
nerve stretch injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from May 1978 to September 
1998.

The issues of entitlement to increased ratings for a rhinitis 
with sinusitis, left femoral nerve stretch injury, lumbar 
strain with disc disease and arthritis, and a right shoulder 
disorder will be remanded for further evidentiary 
development.

The Board also observes that in correspondence from the 
veteran dated in May 2004, statements of the veteran could be 
construed as an effort to reopen his claim for service 
connection for hypertension and to raise a claim for 
entitlement to an increased rating for his service-connected 
hiatal hernia.  These issues are referred to the RO for 
appropriate consideration.  

Finally, since the veteran expressed disagreement with the 
original ratings assigned for his right knee disorder, it 
will be necessary for the Board to consider entitlement to an 
increased rating since the effective date for service 
connection for this disability.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The issues of entitlement to increased ratings for a rhinitis 
with sinusitis, left femoral nerve stretch injury, lumbar 
strain with disc disease and arthritis, and a right shoulder 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's right knee ligament injury with reconstruction 
is manifested by symptoms that more nearly approximate severe 
impairment of the right knee.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for the 
veteran's right knee disorder have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran has recently expressed the willingness to accept 
a 20 percent rating for his service-connected right knee 
disability, and the Board has determined that the evidence 
actually supports a 30 percent rating for his service-
connected right knee.  As a result, any failure to notify or 
develop this claim under the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 20020) 
(VCAA) cannot be considered prejudicial to the veteran.  

The history of this disability shows that service connection 
for a right knee disorder was originally granted by the 
November 1998 rating decision.  The RO initially assigned a 
10 percent rating for the veteran's right knee.

Department of Veterans Affairs (VA) medical examination in 
August 1998 revealed that the veteran reported right knee 
pain since anterior cruciate ligament (ACL) repair in 1996.  
Examination of the right knee indicated that it was without 
tenderness and that the collateral ligments were intact.  It 
was recommended that the veteran undergo orthopedic 
evaluations of the right knee and back.

Private medical records from October 1998 indicate that in 
October 1998, magnetic resonance imaging (MRI) of the right 
knee was interpreted to reveal an ACL graft and stable tear 
of the medial meniscus horn.  In the middle of October 1998, 
the veteran complained of an unstable right knee for more 
than 9 months.  Examination revealed a possible slight laxity 
in the anterior drawer.  The assessment was overuse syndrome 
versus laxity of the ACL of the right knee.  Two days later, 
the assessment was chronic right knee pain.  Several days 
later, the veteran complained of an occasional feeling of 
instability in the right knee with pain worsening with 
activity and prolonged sitting.  The impression included 
patella femoral symptoms.

A private medial record from the end of October 1998 reflects 
that Lachman's and anterior drawer results were positive and 
an impression of failed ACL, 2 degrees to lateral position.

A November 1998 private medial statement from Dr. M. reflects 
that the veteran had begun to have a feeling of instability 
in his right knee, with current choices including the 
possible reconstruction of the ACL.  

A private medical record from November 1998 indicates that 
the quad definition on the right was dramatically different 
than the left, with the veteran noting that he measured a 
full two to two and a half inches smaller on the right.  The 
physician recommended that the veteran undergo arthroscopic 
surgery.

A private medical record from early July 1999 reflects the 
examiner's opinion that the veteran's feeling of instability 
in the right knee could be due to a tear of the residual rim 
of the meniscus or damage to the joint surface.  

A July 1999 private medical report from Dr. B. reflects that 
the veteran underwent surgery on his right knee and that 
examination revealed small areas of grade II articular 
surface damage on the medial and lateral femoral condyle 
probably from his original injury.  There was also a small 
silent tear of the posterior horn of the lateral meniscus and 
a mid third medial meniscal tear which was trimmed.  Six days 
following his surgery, the veteran was noted to be walking 
without a limp or pain.  

A private medical record from December 1999 reflects the 
veteran's complaints that the knee was still unstable and 
painful.

A private medical report from January 2000 reflects that 
although the veteran's right knee did not give way, the 
examiner found that there was very poor quadriceps function 
and that the knee remained significantly unstable with a 
positive drawer, Lachman and positive pivot.  

A private medical report from February 2000 indicates that 
the veteran had obvious difference between the circumference 
of the right thigh compared to the left due to quadriceps and 
hamstrings wasting.  

A private medical report from May 2000 reflects that the 
veteran complained of pain in the right knee with activities 
but denied giving way, definite swelling, clicking or 
locking.  The examiner believed that the veteran would 
persist to have pain in the right knee due to the findings in 
the medial aspect of the right knee joint in the form of 
Grade III degenerative changes.  

A medical record from June 2000 reflects an assessment of 
degenerative joint disease (DJD) of the right knee and status 
post repair of the right knee in 1999.  

A private medical report from April 2001 reflects that X-rays 
of the right knee showed mild osteoarthritic changes in the 
medial compartment and that the location of the surgical 
insertion of a distal screw could explain the anterior 
instability in the veteran's medially rotated knee.

A private operative report from May 2001 reflects that the 
veteran underwent anterior cruciate ligament reconstruction 
with bone-tendon-bone allograft and lateral side 
reconstruction with bone-tendon-bone allograft, right knee.  

VA orthopedic examination in September 2001 revealed that the 
veteran reported having a repeat ACL replacement in May 2001.  
Evaluation of the knees indicated that extension was to 10 
degrees on the right and 0 degrees on the left.  Flexion was 
to 120 degrees on the right and 125 degrees on the left.  
Thigh circumference measured 10 centimeters (cm) above the 
patella indicated 44 cm on the right and 47 on the left.  
Incisional scars were noted.  X-rays of the right knee 
revealed medical compartment narrowing on the right and 
hardware residuals from the veteran's surgeries.  The 
diagnosis included status post right knee ACL reconstruction 
times two and partial meniscectomy with early medial 
compartment osteoarthritic changes.  

A private medical record from December 2001 reflects that 
range of motion for the knees and hips was indicated to be 
normal.  

At the veteran's hearing before the Board in May 2004, the 
veteran testified that his left quadriceps was approximately 
six inches less in diameter than his right (transcript (T.) 
at p. 9).  The pain in his right knee prevented him from 
engaging in many activities (T. at p. 10).  He claimed that 
there was constant swelling in the knee (T. at p. 11).  He 
also continued to experience some instability, with a 
continued desire to guard the knee as a result of weakness 
(T. at p. 11).  If he were going to do a lot of walking, 
standing, or sitting, he would wear a brace (T. at p. 12).  
The veteran believed that a 20 percent rating would be about 
right for his right knee disability (T. at p. 14).  


II.  Rating Criteria and Analysis

The Board has carefully reviewed the record since the filing 
of the original claim in November 1998 and initially notes 
that although the veteran did undergo right knee arthroscopy 
in July 1999 and right ACL reconstructive surgery in May 
2001, the evidence demonstrates consistent findings with 
respect to reduced quadriceps strength and size and 
instability caused by either meniscus tear, improper 
placement of the initial surgical screw, and/or articular 
surface damage.  Accordingly, giving the veteran the benefit 
of the doubt, the Board finds that the veteran has obtained 
limited relief from his two surgeries since November 1998, 
and that overall, his right knee symptoms are consistent with 
a finding of severe right knee impairment entitling the 
veteran to the maximum rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003) for the time period on appeal.

In considering whether the veteran is entitled to an even 
higher or separate compensable rating for arthritis, the 
Board notes that the veteran is not currently service-
connected for arthritis as secondary to his service-connected 
ACL, and in any event, since arthritis is based on loss of 
motion and there is very little evidence of motion loss in 
the record, there would be little basis on which to provide 
the veteran with a separate or higher rating based on 
arthritis.  Similarly, with respect to pain, the Board finds 
that pain apparently does not produce any loss of motion, and 
the Board otherwise finds that the pain the veteran 
experiences is fully compensated and contemplated for with 
the newly assigned 30 percent rating under Diagnostic Code 
5257.  Moreover, since there is no compensable limitation of 
motion, there is also no additional limitation of motion 
which can be compensated by an additional compensable rating 
for pain pursuant to DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) and the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2004).

In addition, to use the pain the veteran experiences to 
justify a separate compensable rating for pain on motion 
under these circumstances would amount to using the same 
symptom to provide compensation under two different codes, 
and this would be prohibited as pyramiding under 38 C.F.R. 
§ 4.14 (2004).

Finally, the Board notes that the veteran has recently 
indicated that a 20 percent rating would be acceptable for 
his right knee disability, such that a remand to further 
evaluate the veteran's pain on motion would be an unnecessary 
waste of appellate time and resources.


ORDER

Entitlement to a 30 percent rating for a right knee disorder 
is granted.


REMAND

With respect to the issue of entitlement to an evaluation in 
excess of 10 percent for lumbar strain with disc disease and 
arthritis, while the Board notes that the RO has made an 
effort to rate the veteran's disability pursuant to the new 
rating criteria that have been promulgated during the 
pendency of the appeal, the most recent VA orthopedic 
examination of the low back in September 2001 occurred prior 
to the promulgation of these changes.  (Regulations were 
promulgated in both September 2002 and 2003, and two notes 
were added effective September 2003 by 69 Fed. Reg. 32449 
(June 10, 2004).  In addition, the proper criteria for rating 
the spine must be used for the appropriate time periods in 
this case.  Therefore, the Board finds that the veteran 
should be afforded a new VA examination that will allow the 
veteran to be rated in accordance with the new criteria.

The Board further notes that with respect to the veteran's 
service-connected low back, left femoral nerve stretch 
injury, right shoulder disorder, and rhinitis with sinusitis, 
the veteran's representative has requested new examinations 
with respect to the veteran's service-connected disabilities, 
and there is evidence of worsening of relevant symptoms since 
the most recent VA examinations.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of his service-
connected rhinitis with sinusitis.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of his service-
connected left femoral nerve stretch 
injury.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of his service-
connected low back and right shoulder 
disability.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.

4.  The case should again be reviewed on 
the basis of the additional evidence, and 
the proper criteria for rating the spine 
must be used for the appropriate time 
periods in this case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



